United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0494
Issued: July 9, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 9, 2018 appellant filed a timely appeal from a September 25, 2017 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from OWCP’s last merit decision, dated March 8, 2016, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of the claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
On November 30, 2010 appellant, then a 51-year-old clerk, filed an occupational disease
claim (Form CA-2) alleging that she sustained injury to both shoulders due to the repetitive lifting
1

5 U.S.C. § 8101 et seq.

and pulling required by her job. She indicated that she first became aware of her claimed condition
on June 1, 2010 and first realized on November 30, 2010 that it was caused or aggravated by her
federal employment. Appellant did not stop work.
After development of the evidence and denial of her claim by decisions dated March 23,
2011, May 3, 2012, and March 15, 2013, OWCP accepted in April 2014 (under File No.
xxxxxx746) that appellant sustained bilateral complete ruptures of the rotator cuffs of her
shoulders.2 It paid her disability on the daily rolls for time lost from work in May, August, and
September 2014 when she attended treatment sessions for her accepted employment injury.
On November 20, 2015 appellant filed a claim for compensation (Form CA-7) seeking a
schedule award due to her accepted employment injury.
In a December 18, 2015 development letter, OWCP requested that appellant submit a
report from her attending physician containing a rating of upper extremity permanent impairment
derived in accordance with the standards of the sixth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).3
Appellant submitted a November 19, 2015 report from Dr. Thesselon W. Monderson, an
attending Board-certified orthopedic surgeon, who detailed the findings of the physical
examination he conducted on that date. Dr. Monderson noted that appellant complained of left
shoulder pain and he reported normal results upon inspection and palpation of the
skin/subcutaneous tissue of the left shoulder. He diagnosed primary osteoarthritis of the left
shoulder and indicated that a corticosteroid joint injection would be provided for that region.
By decision dated March 8, 2016, OWCP denied appellant’s claim for a schedule award.
It found that she failed to submit a rating of upper extremity permanent impairment derived in
accordance with the standards of the sixth edition of the A.M.A., Guides.
On March 9, 2017 appellant requested reconsideration of the March 8, 2016 decision. She
noted that Dr. Monderson had left the country and she discussed her attempts to obtain a report
containing a rating of her upper extremity permanent impairment.
Appellant submitted a document memorializing her rescheduling of a physical therapy
session originally scheduled for May 12, 2016.
By decision dated March 16, 2017, OWCP denied appellant’s request for reconsideration
of the merits of her claim pursuant to 5 U.S.C. § 8128(a). It found that the evidence and argument
submitted by appellant was irrelevant or immaterial to the underlying schedule award issue.4

2

The record also contains documents showing that in October 2002 OWCP had accepted (under File No.
xxxxxx987) that appellant sustained bilateral carpal tunnel syndrome.
3

A.M.A., Guides (6th ed. 2009).

4
OWCP indicated that appellant’s reconsideration request was untimely filed, but noted that she was “given the
benefit of doubt due to inclement weather on the East Coast.”

2

In an undated letter received on September 14, 2017, appellant again requested
reconsideration of OWCP’s March 8, 2016 decision. She indicated that her attending physician
advised her that he could only provide an impairment rating for her if she visited him as a workers’
compensation patient. Appellant requested that OWCP send her for a “proper” examination or
allow her attending physician to see her as a workers’ compensation patient.
Appellant submitted a copy of a January 19, 2011 OWCP development letter5 on which a
person with an illegible signature made handwritten notations. The individual provided
examination and test results, a diagnosis of bilateral rotator cuff tears, and a summary of the work
duties that appellant believed caused the diagnosed condition. Appellant also submitted a portion
of OWCP’s March 16, 2017 decision with handwritten notations by an unidentified individual.
By decision dated September 25, 2017, OWCP denied appellant’s request for
reconsideration as it was untimely filed and failed to demonstrate clear evidence of error. It found
that her request for reconsideration was untimely filed because it was not received until
September 14, 2017, more than one year after issuance of its March 8, 2016 merit decision. OWCP
further found that the evidence and argument appellant submitted in connection with her untimely
reconsideration request failed to demonstrate clear evidence of error in its March 8, 2016 decision
denying her schedule award claim.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation. The Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application. The
Secretary, in accordance with the facts found on review, may end, decrease or increase the
compensation awarded; or award compensation previously refused or discontinued.6
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a). As one such limitation, section 10.607(a) of the implementing
regulations provide that an application for reconsideration must be received within one year of the
date of OWCP’s decision for which review is sought.7 However, OWCP will reopen a claimant’s
case for merit review, notwithstanding the one-year filing limitation, if the claimant’s application
for review demonstrates clear evidence of error on the part of OWCP in its most recent merit
decision. To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue that was decided by OWCP. The evidence must be positive, precise, and explicit and must
be manifest on its face that OWCP committed an error.8

5
OWCP sent this development letter to appellant in conjunction with the development of the occupational disease
claim she filed on November 30, 2010.
6

5 U.S.C. § 8128(a).

7

20 C.F.R. § 10.607(a).

8

Id. at § 10.607(b); Fidel E. Perez, 48 ECAB 663, 665 (1997).

3

To demonstrate clear evidence of error, the evidence submitted must not only be of
sufficient probative value to create a conflicting medical opinion or establish a clear procedural
error, but must be of sufficient probative value to shift the weight of the evidence in favor of the
claimant and raise a substantial question as to the correctness of OWCP’s decision.9 The Board
notes that clear evidence of error is intended to represent a difficult standard.10 Evidence that does
not raise a substantial question concerning the correctness of OWCP’s decision is insufficient to
demonstrate clear evidence of error.11 It is not enough merely to establish that the evidence could
be construed so as to produce a contrary conclusion.12 This entails a limited review by OWCP of
the evidence previously of record and whether the new evidence demonstrates clear error on the
part of OWCP.13 The Board makes an independent determination as to whether a claimant has
demonstrated clear evidence of error on the part of OWCP.14
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
The Board initially finds that OWCP properly determined in its September 25, 2017
decision that appellant had failed to file a timely request for reconsideration. An application for
reconsideration must be received within one year of the date of OWCP’s decision for which review
is sought.15 As appellant’s request for reconsideration of its March 8, 2016 merit decision was not
received by OWCP until September 14, 2017, more than one year after issuance of its March 8,
2016 merit decision, it was untimely filed. Consequently, she must demonstrate clear evidence of
error by OWCP in its March 8, 2016 decision.
The Board further finds that appellant has not demonstrated clear evidence of error on the
part of OWCP in issuing its March 8, 2016 decision.
Appellant failed to submit the type of positive, precise, and explicit evidence which
manifests on its face that OWCP committed an error in its March 8, 2016 decision.16 The evidence
and argument she submitted did not raise a substantial question concerning the correctness of
OWCP’s decision. Appellant submitted a statement in which she discussed her unsuccessful
attempts to obtain a rating of her upper extremity permanent impairment. However, she did not
9

Annie L. Billingsley, 50 ECAB 210 (1998).

10

R.K., Docket No. 16-0355 (issued June 27, 2016).

11

Jimmy L. Day, 48 ECAB 652 (1997).

12

Id.

13

Id.

14

Cresenciano Martinez, 51 ECAB 322 (2000); Thankamma Mathews, 44 ECAB 765, 770 (1993).

15

See supra note 7.

16

See supra note 8.

4

explain how this evidence raised a substantial question as to the correctness of OWCP’s March 8,
2016 decision denying her schedule award claim.17
Appellant submitted two documents in support of her untimely reconsideration request, a
copy of a January 19, 2011 OWCP development letter on which a person with an illegible signature
made handwritten notations and a portion of OWCP’s March 16, 2017 decision with handwritten
notations by an unidentified individual. Neither of these nonmedical documents show that OWCP
erred in issuing its March 8, 2016 decision denying her schedule award claim.18
The Board finds that appellant’s application for review does not show on its face that
OWCP committed error when it denied her schedule award claim in its March 8, 2016 decision.19
As noted, clear evidence of error is intended to represent a difficult standard20 and appellant has
not met this standard in this case.
For these reasons, the evidence submitted by appellant does not raise a substantial question
concerning the correctness of OWCP’s March 8, 2016 decision and OWCP properly determined
that appellant did not demonstrate clear evidence of error in that decision.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.

17

See supra notes 9 and 11.

18

The Board has held that a report may not be considered as probative medical evidence if there is no indication
that the person completing the report qualifies as a physician as defined in 5 U.S.C. § 8101(2) and reports lacking
proper identification do not constitute probative medical evidence. C.B., Docket No. 09-2027 (issued May 12, 2010).
The Board notes that, even if the document with notations on the January 19, 2011 development letter constituted
medical evidence, the document does not contain any rating of appellant’s upper extremity permanent impairment,
which is the underlying issue.
19

See S.F., Docket No. 09-0270 (issued August 26, 2009).

20

See supra note 10.

5

ORDER
IT IS HEREBY ORDERED THAT the September 25, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 9, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

